                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

LEONARD HUTCHINSON                       :

                  Petitioner             :   CIVIL ACTION NO. 3:16-1784

       v.                                :         (JUDGE MANNION)

MCGINNELY, et al.                        :

                 Respondent              :

                                    ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson (Doc. 11), which recommends that the

petition for writ of habeas corpus (Doc. 1) filed in the above-captioned matter

be denied. Neither party has filed objections to the Report. Upon review of

the Report and related materials, the Report of Judge Carlson will be

adopted in its entirety.

      When no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern. Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. L.R. 72.3.

      The petitioner, Leonard Hutchinson (“Hutchinson”), is a prisoner

currently confined at the State Correctional Institution in Coal Township,

Pennsylvania. Hutchinson has been released from prison on parole

numerous times since he was originally convicted of rape and involuntary

deviate sexual intercourse in 1978. Since the last time Hutchinson was

recommitted to prison in 1995, the Board of Parole (“Board”) has reviewed

and denied Hutchinson parole at least sixteen times.

      Hutchinson brings the current petition challenging the Board’s decision

in his most recent denial of parole in 2016. Hutchinson “claims that the

Board’s decision violated the Fifth Amendment because the Board used as

one of its factors in denying him parole his ‘lack of insight into his sex

offense.’” (Doc. 11, at 3) (citing Doc. 1, at 6). “Hutchinson argues that he is

entitled to habeas relief under two theories.” (Doc. 11, at 5).

      First, Hutchinson alleges that the Board violated his right against self-

incrimination guaranteed by the Fifth Amendment. Judge Carlson points to

a decision by the Third Circuit Court of Appeals that completely disarms this

claim. (Doc. 11, at 11). In Roman v. DiGuglielmo, 675 F.3d 204, 214, (3d Cir.


                                     -2-
2012), the Court held that repeatedly denying parole for refusing to

participate in sex offender rehabilitation does not violate the Fifth

Amendment. (Doc. 11, at 11-12). In their decision, the Third Circuit noted

that the requirement of accepting responsibility did not alter or enhance

sentences or impose greater punishment than the original conviction. (Doc.

11, at 11-12) (citing Roman, 675 F.3d at 214).

         Second, Hutchinson alleges that the Board’s decision violated his right

to due process. As stated by Judge Carlson, there is no procedural due

process right regarding parole and a substantive due process violation

requires something “conscience shocking” or “deliberately indifferent.” (Doc.

11, at 8) (quoting Hunterson v. DiSabato, 308 F.3d 236, 246 (3d Cir. 2002)

(citations omitted). This court agrees with Judge Carlson: “Hutchinson simply

has not made a claim, much less supported it with any evidence, that the

[Board’s] treatment of his parole requests was so egregious as to be

conscious-shocking.” (Doc. 11, at 8).

         This court finds that Judge Carlson used proper reasoning and

evidence to support his Report and arrived at a legally-sound conclusion. As

such, Judge Carlson’s Report is adopted in its entirety as the opinion of this

court.




                                       -3-
        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) the Report of Judge Carlson (Doc. 11) is ADOPTED IN ITS

             ENTIRETY;

        (2) the petition for writ of habeas corpus (Doc. 1) is DENIED;

        (3) the court declines to issue a certificate of appealability; and

        (4) the Clerk of Court is directed to CLOSE THIS CASE.



                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: April 9, 2019
16-1784-01




                                        -4-
